Springer, J.,
concurring:
I concur with the court’s affirmance of the district court’s judgment denying a petition for writ of certiorari, but for reasons entirely different from those expressed in the majority opinion.
I do not believe that petitioners are entitled to extraordinary relief even though it is clear to me that the road in question here is a “public road.” There is no doubt, based on this record, that construction of the road “by mechanical means” took place while the land was unappropriated, unreserved public land and that it was, as required by the statute, “used by the public” and also “[ajccepted by use as access to a mining claim.”1
To my mind the County Board abused its discretion in refusing to declare the road to be a public road, and, under ordinary circumstances, a writ of certiorari would be in order.2 In this case, however, I agree with the district court that a writ should not issue and that the matter should be disposed of, as suggested by the district court, “by filing a complaint for relief in the District Court.” I say this because in my opinion the county does not have the power under NRS 405.195(3) to order that the road across Mr. Montero’s property be “opened” or “reopened” so *753as to give the public right to access over Mr. Montero’s land. The County Board meeting was not the kind of adversarial proceeding in which conflicting claims to interests in real property can be permanently adjudicated. Mr. Montero, the real party in interest with respect to the right of passageway across his land, was not served with any process and was not a party to the nonadversarial proceedings conducted by the County Board. NRS 405.195 authorizes county boards merely to “determine whether ... the road in question has acquired the status of a public road.” Montero is not bound in these kinds of proceedings by the County Board’s determination that the road is either public or private. All that the County Board did here was to decide (incorrectly, I think) that it had in its possession insufficient information upon which it could make the required declaration of status;3 but even if it had made a final determination that the road was either public or private, this would not have been a final adjudication of the right of the public to traverse Montero’s property.
As I have indicated above, the proceedings under NRS 405.195 are not adversarial or judicial in nature. They do not provide for notice to all interested parties; and all that is required to permit the County Board to declare the public “status” of a road is that the County Board publish a notice of the time and place that it intends to consider the matter. Mr. Montero’s property rights cannot be subject to final disposition in summary proceedings in which his individual property rights and claims have not truly been put in issue.
To resolve the present controversy, either Mr. Montero or the Nevada Public Land Access Coalition, Inc. or some other interested person must file an appropriate civil claim for relief (perhaps for declaratory judgment or under NRS Chapter 40) and serve all interested parties. Although NRS 405.195, the public road “status” law, plainly invites public-interest groups such as the Land Access Coalition to seek a declaration of the status of what appears to them to be a public road, the rights of all *754interested parties cannot possibly be disposed of in proceedings instituted under this statute. For this reason I would agree with the trial court that a writ should not issue and that the controversy can be finally resolved only by civil action and not by petition brought under NRS 405.195.

During the hearing before the County Board, counsel for Mr. Montero, who was objecting to any declaration by the board that would permit public access through his private property, advised the County Board that the “maps that Mr. Laveille [president of Nevada Public Land Access Coalition, Inc.] has shown you, they are either Federal or County maps which have been recorded, and they show the road on the map as being marked as a public road.” I think that there is no real question but that this road is a public road.


I would note that the trial court did not make any adjudication as to whether the road was public or private; and whether the road is public or private is still a question that is subject to administrative and judicial determination. The trial court did not rule on the merits of whether this was a public road; it merely refused to grant a writ on the ground that the petitioners had a “plain, speedy and adequate remedy by filing a complaint for relief in the District Court.” I agree with this ruling of the district court and am of the opinion that this controversy can be resolved only by filing a civil claim for relief in the district court.


Commissioner Milton: “Based on the information that was provided tonight, I don’t think we were given any information or testimony that says that this right of way was accepted by the State or local government for dedication as a road for public use, or it was accepted by use as access to a mining claim . . . .” There being in the opinion of the County Board insufficient “information” to support its declaration that the road had “acquired the status of a public road,” the County Board denied the NRS 405.195 petition. As I see it, there has been no final and binding adjudication of the “publicity” of this road under this statute; but, as I point out in the text, the basic issue underlying this case, namely, whether the public should have the right to traverse Mr. Montero’s land over the public road that is mapped out across his property, cannot be bindingly adjudicated by the County Board, but must be disposed of, as stated by the trial court, by “filing a complaint for relief in the District Court.”